El Juez Asociado Se. Eiguebas,
emitió la siguiente opinión del Tribunal.
El Fiscal de Ponce, á nombre de. “El Pueblo de Puerto Pico”, presentó, debidamente jurada, la siguiente acusa-ción :
“En el nombre y por la autoridad del Pueblo 'de Puerto Rico.”--El Pueblo de Puerto Rico contra Serafín Martínez Domínguez.— En la Corte de Distrito de Ponce á 23 de Julio de mil novecientos cuatro. — El Fiscal formula acusación contra Serafín Martínez Do-mínguez por el 'delito grave de abuso de confianza, previsto y pe-nado en los artículos 448 en relación con el 438 número 1, del Código Penal, cometido como sigue: Doña Nicolasa Bosch, viuda de Don Francisco Giraldes y Cividanes, entregó al acusado Serafín Martí-nez Domínguez seis mil pesetas españolas, equivalentes á ochocientos cincuenta dollars, con el único y exclusivo destino ó encargo, de pagar con ellas las contribuciones y demás cargas del Municipio é impuestos que afectasen las fincas sitas en esta Isla de Puerto Rico propias del citado Giraldes; y el acusado Martínez, fraudu-lentamente .distrajo dicha suma, empleándola para fines ajenos al debido y legítimo cumplimiento 'de su encargo! Este hecho es contrario á la Ley para tal caso prevista y á la paz y dignidad de “El. Pueblo de Puerto Rico.” — R. U. Colón., Fiscal del Distrito.”
El acusado la negó y como no eligió jurado, quedaron las cuestiones de hecho y.de derecho sometidas á la reso-lución de la Corte de Ponce y ésta después de considerar *358la lectura de la acusación, la alegación de no ser culpable el acusado, las pruebas favorables y adversas, y los infor-mes del Fiscal y del Abogado pronunció veredicto en contra y el 26 de Agosto do 1904 se dictó sentencia en armonía con el artículo 448 en relación con el 438 No. 1, dice la acusación, debe decir No. 428 No. ,1, ambos del Código Penal, condenándole á la pena de un año de Presidio en el Departamental de la Isla con trabajos forzados y al pago de las costas de esta causa.
Apeló el acusado de la anterior sentencia para ante es-ta Corte Suprema pero no ha}?' pliego de excepciones ni informe con respecto á los hechos. No estuvo represen-tado el recurrente por Abogado.
Nada aparece de los autos tendente á demostrar que se le ha privado de los derechos que todo acusado tiene se-gún la ley, ni resulta por otra parte motivo alguno para la revocación de la sentencia,- y siendo esto así, y de con-formidad con el Fiscal de esta Corte Suprema, propone-mos que con las costas se confirme el fallo recurrido.

Confiomacla.

Jueces concurrentes: Sres. Presidente Quiñones y Aso-ciados, Hernández y M.acLeary.
El Juez Asociado Sr. Wolf no formó Tribunal en la vista de este caso.